— In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Westchester County, entered October 23, 1978, which, inter alia, granted the motion of the defendant county and cross motion of the defendant city to dismiss the complaint as against both defendants. Order affirmed, without costs or disbursements. Plaintiff offered no valid excuse for her failure to comply with the notices of hearing served upon her by the defendants. Accordingly, her action was barred and the complaint was properly dismissed. (See General Municipal Law, § 50-h, subd 5; § 50-i.) Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.